DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed October 1, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "through-hole" must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2192448 A (hereinafter LINGO) in view of US 2170430 A (hereinafter SCHANIER).
Regarding claim 1, LINGO discloses a smoking pipe for tobacco (page 1, Col. 1, lines 1-3).  LINGO discloses a disposable bowl liner (Figs. 1-2, separate removable liner or bowl 7, page 1, col. 2, lns. 16-20) for use with a smoking apparatus (Shown assembled in Fig. 1) having a shank member (Figs. 1-2, shank 3, page 1, col. 2, lns. 5-7), a bowl member (Figs. 1-2, bowl member 2), a smoke draw tube (Fig. 2, tubular inner portion 14)  disposed within the shank member having a smoke collection opening (Fig. 2, passageway 15, page 1, col. 2, lns. 43-46) disposed at one end of the smoke draw tube and an air hole (Shown in Fig. 1 at mouth end) disposed at another end of the smoke draw tube for smoking combustible materials and facilitating easy removal of debris and tar after use by a user (page 1, col. 2, lns. 3-13); the disposable bowl liner comprising: a combustion chamber; a smoke collection chamber coupled to a bottom portion of the combustion chamber (See annotated Fig. 1).

    PNG
    media_image1.png
    227
    533
    media_image1.png
    Greyscale

LINGO further discloses a liner smoke collection opening (Figs. 1-2, ducts 11, page 1, col. 2, lns. 30-33) disposed along a sidewall of the smoke collection chamber, wherein the liner smoke collection opening is intimately mated to the smoke draw tube of the smoking apparatus when the disposable bowl liner is inserted into the smoking apparatus (Fig. 4).  
Regarding the limitation of a disposable liner, this is considered to be intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  LINGO teaches that the liner is removable (page 1, col. 2, lns. 16-20) and thus it is capable of performing the intended use of being a disposable liner.  
LINGO does not disclose a screen inserted between the combustion chamber and the smoke collection chamber.
SCHANIER teaches improvements in smoking pipes (page 1, col. 1, lns. 1-4).  SCHANIER teaches perforated bottom plate (Fig. 1, perforated bottom plate or partition 14, page 1, col. 2, lns. 23-26).  SCHANIER teaches that the partition improves the combustion and prevents the formation of gummy deposits within the pipe (page 1, col. 2, lns. 27-29).  As shown in Fig. 2, the perofated plate separates the central opening 12 and the smoke chamber 15 (Fig. 2, page 1, col. 2, lines 20-29).  SCHANIER teaches that the participation prevents the blocking up or clogging of the entrance to the filter chamber by the tobacco packed in the bowl and the contamination of absorbent material by tobacco or ash resulting from the combustion (page 2, col. 2, lns. 9-15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LINGO to provide a screen inserted between the combustion chamber and the smoke collection chamber as taught in SCHANIER.  A person of ordinary skill in the art would obviously provide a screen in the bowl of the pipe because doing so would prevents the blocking up or clogging of the entrance to the filter chamber by the tobacco packed in the bowl and the contamination of absorbent material by tobacco or ash resulting from the combustion (SCHANIER, page 2, col. 2, lns. 9-15).
Regarding claim 2, modified LINGO teaches the disposable bowl liner of claim 1.  Regarding the limitation wherein the disposable bowl liner is a single use component to the smoking apparatus and discarded after a first use by the user, this is considered to be intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 3, modified LINGO teaches the disposable bowl liner of claim 1.  LINGO further discloses wherein the smoke collection chamber has tapered side walls and the liner smoke collection opening is disposed on a surface of the tapered sidewalls.  Shown in Fig. 2, the side walls of the removable liner 7 taper at the bottom where the smoke collection chamber is leading to the openings 11.
Regarding claim 4, modified LINGO teaches the disposable bowl liner of claim 1.  LINGO does not disclose wherein the combustion chamber includes a land for locating the screen above the combustion chamber.  
SCHNAIER teaches that the bowl of the pipe has a shoulder 13 upon which is supported a perforated bottom plate or partition. (Fig. 2, shoulder 13, page 1, col. 2, lns. 20-25).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LINGO to provide wherein the combustion chamber includes a land for locating the screen above the combustion chamber as taught in SCHANIER.  A person of ordinary skill in the art would obviously provide a structure for the screen to rest on.  Doing so would support the screen/partition (SCHNAIER, page 1, col. 2, lns. 20-25.
Regarding claim 5, modified LINGO teaches the disposable bowl liner of claim 1.  LINGO does not disclose wherein a combustible substance is inserted into the combustion chamber and supported by the screen.  
SCHNAIER teaches that the bowl of the pipe has a shoulder 13 upon which is supported a perforated bottom plate or partition. (Fig. 2, shoulder 13, page 1, col. 2, lns. 20-25).  SCHANIER teaches that the participation prevents the blocking up or clogging of the entrance to the filter chamber by the tobacco packed in the bowl and the contamination of absorbent material by tobacco or ash resulting from the combustion (page 2, col. 2, lns. 9-15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LINGO to provide wherein a combustible substance is inserted into the combustion chamber and supported by the screen as taught in SCHNAIER.  SCHNAIER teaches that in use there is tobacco packed into the bowl and that the screen prevents the packed tobacco from contaminating the material.  Further this is another recitation of intended use.  As explained above, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 6, modified LINGO teaches the disposable bowl liner of claim 1.  LINGO further discloses wherein the smoke collection opening in the bowl member the liner smoke collection opening, and the smoke draw tube provide an air path for a smoke vapor traveling from the smoke collection chamber to the air hole of the smoking apparatus via inhalation by the user (page 2, col. 2, lines 6-21).  
Regarding claim 7, modified LINGO teaches the disposable bowl liner of claim 1.  LINGO further discloses wherein a surface enhancing structure (Fig. 2, notch 12) is applied in the smoke collection chamber beneath the screen of the disposable bowl liner causing tar condensation by means of surface area expansion and creation of a tortuous path between the smoke collection chamber and the smoke draw tube.  LINGO discloses that there are notches in the lower end of the member (page 1, col. 2, lines 34-39).  LINGO discloses that the notches cause any moisture or small particles of ash to drop downwardly and not pass to the stem (page 2, Cols. 1-2, lns. 35-41 and con’t lns. 1-2).
Regarding claim 8, modified LINGO teaches the disposable bowl liner of claim 1.  LINGO further discloses wherein a tab or flange (Figs. 1-2, shoulder 9, page 1, col. 2, lns. 20-23) is coupled to a top portion of the disposable bowl liner for removing the disposable bowl liner from the bowl member when the disposable bowl liner is inserted therein.  
Regarding claim 9, LINGO discloses a smoking pipe for tobacco (page 1, Col. 1, lines 1-3).  LINGO discloses an easy-care smoking apparatus for smoking combustible materials and facilitating easy removal of debris and tar after use by a user comprising (shown assembled in Fig. 1): a shank member (Figs. 1-2, shank 3, page 1, col. 2, lns. 5-7)  having an air hole (Shown in Fig. 1 at mouth end) disposed on a first end of the shank member and a smoke draw tube disposed (Fig. 2, tubular inner portion 14) therein; and a bowl member (Figs. 1-2, bowl member 2) coupled to a second end of the shank member wherein the bowl member includes a liner insert opening formed at a top portion of the bowl member, a bowl liner housing for receiving a disposable bowl liner (Figs. 1-2, separate removable liner or bowl 7, page 1, col. 2, lns. 16-20), and a smoke collection opening (Fig. 2, passageway 15, page 1, col. 2, lns. 43-46)  coupled to the smoke draw tube; wherein the disposable bowl liner is a removable container structure having a combustion chamber, a smoke collection chamber coupled to a bottom portion of the combustion chamber (See annotated Fig. 1 above).  LINGO further discloses a liner smoke collection opening (Figs. 1-2, ducts 11, page 1, col. 2, lns. 30-33) disposed along a sidewall of the smoke collection chamber, wherein the liner smoke collection opening is intimately mated to the smoke draw tube of the shank member when the disposable bowl liner is inserted into the bowl member (Fig. 4).  
Regarding the limitation of a disposable liner, this is considered to be intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
LINGO does not disclose a screen inserted between the combustion chamber and the smoke collection chamber.
SCHANIER teaches improvements in smoking pipes (page 1, col. 1, lns. 1-4).  SCHANIER teaches perforated bottom plate (Fig. 1, perforated bottom plate or partition 14, page 1, col. 2, lns. 23-26).  SCHANIER teaches that the partition improves the combustion and prevents the formation of gummy deposits within the pipe (page 1, col. 2, lns. 27-29).  As shown in Fig. 2, the perofated plate separates the central opening 12 and the smoke chamber 15 (Fig. 2, page 1, col. 2, lines 20-29).  SCHANIER teaches that the participation prevents the blocking up or clogging of the entrance to the filter chamber by the tobacco packed in the bowl and the contamination of absorbent material by tobacco or ash resulting from the combustion (page 2, col. 2, lns. 9-15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LINGO to provide a screen inserted between the combustion chamber and the smoke collection chamber as taught in SCHANIER.  A person of ordinary skill in the art would obviously provide a screen in the bowl of the pipe because doing so would prevents the blocking up or clogging of the entrance to the filter chamber by the tobacco packed in the bowl and the contamination of absorbent material by tobacco or ash resulting from the combustion (SCHANIER, page 2, col. 2, lns. 9-15).
Regarding claim 10, modified LINGO teaches the easy-care smoking apparatus of claim 9 as discussed above.  Regarding the limitation wherein the disposable bowl liner is a single use component of the easy-care smoking apparatus and discarded after a first use by the user,  this is considered to be intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 11, modified LINGO teaches the easy-care smoking apparatus of claim 9 as discussed above.  LINGO further discloses wherein the disposable bowl liner is be placed into a through-hole in the bowl member.  As shown in Fig. 1, the interior of the bowl member is considered a cavity or through hole that accepts the separate removable liner or bowl 7.  This is analogous to the instant application ¶25.
Regarding claim 12, modified LINGO teaches the easy-care smoking apparatus of claim 9 as discussed above.  LINGO further discloses wherein the through-hole in the bowl member may be stepped, tapered or straight walled to aid in placement, intimate mating, and retention of the disposable bowl liner to the bowl member.  As shown in Fig. 1, the cavity of the bowl 2 tapers.  This aids in placement of the removable liner 7.  The recitation of “or” in the claim means that any one of the teachings in the prior art meets the claim limitation.  
Regarding claim 13, modified LINGO teaches the easy-care smoking apparatus of claim 9 as discussed above.  LINGO further discloses wherein a tab or flange (Figs. 1-2, shoulder 9, page 1, col. 2, lns. 20-23)  is coupled to a top portion of the disposable bowl liner for removing the disposable bowl liner from the bowl member.  
Regarding claim 14, modified LINGO teaches the easy-care smoking apparatus of claim 13 as discussed above.  LINGO does not explicitly close, but teaches wherein the bowl member includes a tab cavity for providing a pocket for the tab or flange.  LINGO teaches that the lower end is provided with an annular groove 10 (Figs. 1-3, annular groove 10, page 1, Col. 2, lns. 23-30).  LINGO teaches that this groove will lock the member into position (page 2, Col. 1, lns. 22-37).  A person of ordinary skill in the art would obviously include the annular groove for receiving the tab or flange because doing so would lock the liner in position (LINGO, page 2, Col. 1, lns. 22-37).
Regarding claim 15, modified LINGO teaches the easy-care smoking apparatus of claim 9 as discussed above.  LINGO does not explicitly close, but teaches wherein the disposable bowl liner includes a keyed member along a top portion of the liner combustion chamber to facilitate proper alignment of the disposable bowl liner into the bowl liner housing when inserted.  LINGO teaches that the lower end is provided with an annular groove 10 (Figs. 1-3, annular groove 10, page 1, Col. 2, lns. 23-30).  LINGO teaches that this groove will lock the member into position (page 2, Col. 1, lns. 22-37).  A person of ordinary skill in the art would obviously include the annular groove for receiving the tab or flange because doing so would lock the liner in position (LINGO, page 2, Col. 1, lns. 22-37).
Regarding claim 16, modified LINGO teaches the easy-care smoking apparatus of claim 9 as discussed above.  LINGO further discloses wherein a surface enhancing structure (Fig. 2, notch 12)  is applied in the smoke collection chamber beneath the screen of the disposable bowl liner causing tar condensation by means of surface area expansion and creation of a tortuous path between the smoke collection chamber and the smoke draw tube.  LINGO discloses that there are notches in the lower end of the member (page 1, col. 2, lines 34-39).  LINGO discloses that the notches cause any moisture or small particles of ash to drop downwardly and not pass to the stem (page 2, Cols. 1-2, lns. 35-41 and con’t lns. 1-2).
Regarding claim 20, modified LINGO teaches the easy-care smoking apparatus of claim 9 as discussed above.  LINGO further discloses wherein the smoke collection chamber has a tapered body.  Shown in Fig. 2, the side walls of the removable liner 7 taper at the bottom where the smoke collection chamber is leading to the openings 11.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over LINGO and SCHANIER as applied to claim 9 above, and further in view of US 3084698 A (hereinafter SMITH).
Regarding claim 17, modified LINGO teaches the easy-care smoking apparatus of claim 9 as discussed above.  Neither LINGO nor SCHANIER disclose wherein the smoke collection chamber mates with a metal ring structure in the bowl member to enhance heat conduction.  
SMITH teaches improved means for cooling smoke in a smoking instrument to remove undesirable tars and other volatile materials from the smoke (Col. 1, lns 7-9).  SMITH teaches that the smoke cooling and condensation unit is comprised of a metallic smoke and condensation tube  (Fig. 2, condensation tube 9,  Col. 3, lns. 2-12).  SMITH teaches that the Seebeck generator includes a metallic junction band (Figs. 4-5, metallic junction band 15 Col. 3, lns, 13-16) to be thermally and electrically conductive.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified LINGO to provide wherein the smoke collection chamber mates with a metal ring structure in the bowl member to enhance heat conduction as taught in SMITH.  A person of ordinary skill in the art would obviously include a metal ring structure because doing so would provide thermal conduction (SMITH Col. 3, lns, 13-16).
Regarding claim 18, modified LINGO teaches the easy-care smoking apparatus of claim 18 as discussed above.  Neither LINGO nor SCHANIER disclose wherein the metal ring structure is temperature controlled by a Peltier cooler via an electronic device having a control circuit powered by a battery and activated by a switch.  
SMITH teaches that the improved pipe provides a new instrument utilizing the unique properties of thermoelectric semiconductors to provide a Peltier refrigerating cell activated by a Seebeck generator activated by the heat from the burning tobacco, to cool the smoke passing through the stem to the mouthpiece (Col. 1, lns. 10-16).  SMITH teaches that the source of energy can be a battery (Col. 2, lns. 10-15).  SMITH further teaches that the Peltier cooler is activated by a Seebeck generator.  This is considered to be a switch.  The initiation of smoking by the user increases the electric current flowing to the Peltier cell to reduce the temperature of the junction body (Col. 5, lns. 5-26).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified LINGO to provide wherein the metal ring structure is temperature controlled by a Peltier cooler via an electronic device having a control circuit powered by a battery and activated by a switch as taught in SMITH.  A person of ordinary skill in the art would obviously control the temperature of the aparatus with a Peltier cooler, battery, and switch.  Doing so would cool the smoke before it enters the user’s mouth (Col. 5, lns. 2-4).
Regarding claim 19, modified LINGO teaches the easy-care smoking apparatus of claim 9 as discussed above.  Neither LINGO nor SCHANIER disclose wherein the smoke collection chamber is temperature controlled to enhance tar condensation and effluent vapor fractionation.  
SMITH teaches that temperature control is desired to cool the smoke and condense the volatile tars and other deleterious materials contained in the smoke (Col. 5, lns. 12-17).  SMITH teaches that the combination effect is to produce a cooler smoke having less toxic materials likely to affect the health of the smoker (Col. 5, lns. 17-20).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified LINGO to provide wherein the smoke collection chamber is temperature controlled to enhance tar condensation and effluent vapor fractionation as taught in SMITH.  A person of ordinary skill in the art would desire to cool the temperature because doing so would produce a cooler smoke having less toxic materials likely to affect the health of the smoker ( SMITH, Col. 5, lns. 17-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715